Per Curiam.
This is an action for personal injuries. The trial resulted in verdicts in favor of the plaintiff John Hammond and of his mother, with whom he was living and who supported him. The facts relating to the accident were as follows: The *454defendant operated an auto bus under a contract with the board of education of Middletown, which required him to carry pupils to and from the Leonardo High School. John Hammond was one of the pupils so carried. He was thirteen years old. The accident happened in East Keansburg, at the corner of Port Monmouth road and Ocean avenue. The auto bus was then upon its way to the high school, and one of its regular stops was on the far corner of these two intersecting streets. At that corner some sixteen boys and girls, including the plaintiff John Hammond, had collected, waiting for the arrival of the bus. John saw it approaching, and, instead of waiting until it came to a standstill at its regular stopping place, hurried across the intersecting street, evidently for the purpose of being one of the first of the crowd of sixteen to get on the bus. The door of the bus was open, and he attempted to board it while it was still in motion and approaching its regular stopping place. At that moment the bus swung off the concrete toward the curb, and John, who had taken hold of the handles of the bus, lost his grip, slipped under the wheels and was run over. This is his own story, and it demonstrates that the accident was due, in part at least, to his own negligence.
Por this reason the rule to show cause will be made absolute.